Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Joseph DePaola appeals the district court’s order denying his motion for relief from judgment under Fed.R.Civ.P. 60(b)(4), (5), (6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See DePaola v. Wade, No. 7:11-cv-00198-SGW-RSB, 2015 WL 4164833 (W.D.Va. entered July 7, 2015, filed July 9, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.